Citation Nr: 0844734	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the above-
referenced claim.  


FINDING OF FACT

The veteran's current low back disorder is not etiologically 
related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in April 2005, the veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letters 
dated in March 2006 and August 2008, wherein VA informed the 
veteran as to the type of evidence necessary to establish a 
disability rating or effective date.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board, and thus, compliance 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met.  Nonetheless, in light of the 
Board's denial of the veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in April 2008.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

 Service Connection for a Low Back Disorder

The veteran claims that he has a low back disorder that is 
related to his period of active service.  According to the 
veteran, his current low back disorder is related to an 
October 1975 motor vehicle accident that occurred in service.  
Having reviewed the evidence of record, along with the 
applicable laws and regulations, the Board finds that that 
preponderance of the evidence is against the claim for 
service connection.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The veteran's service personnel records confirm his service 
from February 1975 to February 1977.  His military 
occupational specialty is listed as a track vehicle mechanic.

The veteran's service medical records were obtained and show 
that he was involved in a motor vehicle accident in October 
1975.  A medical note dated that same month shows that the 
veteran's head and back were "skinned a little" due to the 
accident.  The veteran was given an analgesic balm for sore 
muscles in his back.  In a November 1976 report of medical 
history, the veteran reported having back pains "once in a 
while."  There is no further indication of treatment for the 
back during service or at the time of separation.  

In support of his claim for service connection, the veteran 
submitted a private magnetic resonance imaging (MRI) report 
of the lumbosacral spine dated in October 2004, which shows 
no fractures or subluxations.  The examiner noted mild to 
moderate hyertrophic changes of the margins of some of the 
lower thoracic vertebral bodies and a minimal loss of height 
of the 11th thoracic vertebral body.  No medical opinion was 
provided as to the etiology of the veteran's back condition.    

Private medical records from H.F.H.C. dated from May 2002 to 
February 2006 were obtained, which show the first documented 
report of back pain post-service occurring in March 2005.  
The veteran reported having had an upper back injury in 1976 
due to a motor vehicle accident; he indicated that he 
continued to have pain.  The examiner noted mild back 
tenderness with palpitation of the left mid thoracic area.  
The veteran reported having back pain again in November 2005.  
A November 2005 radiology examination of the lumbar spine 
revealed minimal early degenerative changes of the lower 
lumbar spine without fracture or subluxation.  No evidence of 
spondylolysis or spondylolisthesis was noted.  

Private outpatient medical records dated from September 2006 
to February 2007 show that the veteran underwent a physical 
therapy evaluation and subsequent treatment due to reports of 
back and bilateral leg and foot pain.  A September 2006 
assessment of the veteran's lumbar active range of motion 
revealed that his extension and lateral flexion on the left 
side were "50 percent of normal."  Flexion was otherwise 
within normal limits.  According to the examiner, the 
veteran's "signs and symptoms appear[ed] to indicate a left 
posterolateral derangement with relevant lateral component, 
causing pain and numbness in the left lower extremity."  The 
veteran was reevaluated in February 2007, at which time an 
assessment of his lumbar active range of motion revealed that 
flexion, and bilateral sideglide were evaluated as 100 
percent, and extension was evaluated as 75 percent.  The 
examiner concluded that the veteran had a posterior disc 
derangement which caused lower extremity symptoms.

In his Appeal to the Board of Veterans Appeals (VA Form 9) 
dated in February 2006, the veteran reiterated his assertion 
that his current back condition was the result of the October 
1975 in-service motor vehicle accident.  The veteran noted 
his November 1976 in-service report of having occasional back 
pain as evidence that his injury persisted during service.  
He indicated that he treated his occasional flare ups with 
over the counter medication and heating pads, and that he 
sought medical treatment in March 2005 after becoming 
dissatisfied with his self-treatment. 

In April 2008, the veteran underwent a VA examination, at 
which time the VA examiner indicated that he reviewed the 
claims file.  During the examination, the veteran reported 
having experienced back pain ever since the in-service motor 
vehicle accident.  He reported that his back pain had gotten 
progressively worse over the years, and he described his pain 
as a "soreness" that worsened with physical activities and 
sitting.  Physical examination of the back revealed full 
range of motion with flexion to 90 degrees; extension to 30 
degrees; right and left lateral bending to 30 degrees; and 
left and right lateral rotation to 30 degrees.  No tenderness 
to palpation or percussion of any of the spinous processes 
was noted.  There was no tenderness or spasm of the 
paraspinous muscles.  Based on the physical examination and 
review of the veteran's claims file, the examiner stated that 
the veteran's back pain was most likely due to a lumbar 
strain.  The examiner opined that the veteran's current back 
pain was "less likely as not" a result of the October 1975 
in-service incident.    

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim, as there is no 
competent medical evidence that suggests a nexus between the 
veteran's currently reported back condition and his period of 
active service.  While there is evidence that his back was 
"slightly skinned" due to a motor vehicle accident in 
October 1975 and the veteran was treated with an analgesic 
balm for sore muscles, there is no further indication of 
treatment for the back during service or any definitive 
diagnosis of an in-service back disorder.  Similarly, the 
veteran's November 1976 subjective report of having 
occasional back pain is not associated with an objective 
diagnosis of a back disorder or any medical treatment during 
service.  Accordingly, the Board finds that the evidence of 
record does not support a conclusion that the veteran's 
current back condition is related to his period of active 
service.  Thus, service connection must be denied.  

Although the veteran has asserted that he has a current back 
disorder as a result of the in-service October 1975 motor 
vehicle accident, there is no evidence of post-service 
treatment or report of back pain until almost thirty years 
after separation.  The first indications of a possible back 
condition come from the October 2004 MRI report showing 
moderate hyertrophic changes of the lower thoracic vertebral 
bodies, and the veteran's March 2005 report of having lower 
back pain.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the April 2008 VA examination 
report, in which the examiner opined that the veteran's 
current back disorder is less likely than not the result of 
an in-service injury.  This opinion is considered probative 
as it was definitive, based upon a complete review of the 
veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

Essentially, the evidence is void of a medical opinion that 
relates the veteran's current low back disorder to an in-
service injury or disease.  The only contentions that his 
current back condition is related to his period of active 
service come from the veteran's own assertions.  While the 
Board is sympathetic to the veteran's own statements and 
believes that he is competent to report his current 
symptomatology, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no 
competent medical opinion of record etiologically relating 
the veteran's current low back disorder to his service.  See 
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
veteran's claim, for the Board to conclude that the veteran 
has a current low back disorder that was incurred as a result 
of his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Entitlement to service connection for a lower back disorder 
is denied.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


